Citation Nr: 1410899	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to the Veteran's claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received with respect to the Veteran's claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, denied the claims to reopen the issues of service connection for bilateral hearing loss and tinnitus. 

The Veteran testified in August 2013 at a Travel Board hearing before the undersigned.  A hearing transcript is of record.

A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156a (2013). 

The Board finds that new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus, and will proceed to consider these matters on a de novo basis. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO. 

The issues of entitlement to service connection for hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a January 1981 rating decision; the Veteran did not appeal this denial, and no new and material evidence was received within a year of its issuance. 

2.  The January 1981 rating decision denied the Veteran's claim in part because there was no evidence of bilateral hearing loss in service or within any presumptive period.  In addition the Veteran did not submit any evidence which supported his claim.  Thus service connection was not established by the evidence available for review. 

3.  The Veteran's August 2013 hearing testimony includes information not available at the time of the January 1981 rating decision, and which purports to show that he was exposed to acoustic trauma in service resulting in hearing loss. 

4.  Service connection for tinnitus was denied in a January 1981 rating decision; the Veteran did not appeal this denial, and no new and material evidence was received within a year of its issuance. 

5.  The January 1981 rating decision denied the Veteran's claim in part because there was no evidence of tinnitus in service.  In addition the Veteran did not submit any evidence which supported his claim.  Thus service connection was not established by the evidence available for review. 

6.  The Veteran's August 2013 hearing testimony includes information not available at the time of the January 1981 rating decision, and which purports to show that he was exposed to acoustic trauma in service resulting in tinnitus. 

7.  The Veteran was a communications specialist/wireman in an infantry unit during service, and his reports of exposure to acoustic trauma in the form of artillery, mortar, and weapons fire are credible. 

8.  The Veteran has current tinnitus as a result of a disease or injury in active service. 


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  Evidence received since the January 1981 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 3.156(a), (b) (2013). 

2.  The January 1981 rating decision that denied entitlement to service connection for tinnitus is final.  Evidence received since the January 1981 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 3.156(a), (b) (2013). 

3.  Tinnitus was incurred due to active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

The Board finds that the duties to notify and duty to assist the Veteran have been met in this case.  Furthermore, given the favorable nature of the decisions to reopen the claims of entitlement to service connection, and the subsequent grant of service connection for tinnitus, any failure in the duties to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

I.  Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The record shows that service connection for bilateral hearing loss and tinnitus was denied in a January 1981 rating decision.  The Veteran was informed of this decision and provided with his appellate rights in a January 1981 letter.  He did not appeal this decision.  In light of the above, the January 1981 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as evidence not previously submitted to the VA, and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

II.  Analysis-New and material evidence

The evidence considered in the January 1981 rating decision included the service treatment records and a January 1977 VA audiology evaluation.  The service records included normal June 1967 and July 1968 audiology examinations.  The VA evaluation found essentially normal hearing bilaterally, and evidence of a 4-5 years history of tinnitus.  The issues were denied because the examination revealed essentially normal hearing, and the diagnosis of tinnitus was first made several years after service.

The evidence received since the January 1981 rating decision includes a September 2012 audiology report from David Schindler, M.D., showing hearing loss and the use of hearing aids by the Veteran.  It offered no medical opinions.

The evidence also included the Veteran's testimony at the August 2013 Travel Board hearing.  He testified that he had been a communications specialist assigned to an infantry unit and was stationed in a firebase in Vietnam.  He reported he was exposed to 105mm howitzers, mortars, grenades, and M-16 fire.  He stated he was involved in several firefights after which he had loud ringing in his ears and hearing loss.  He indicated that at the time of separation he had bilateral hearing loss and tinnitus but he was more concerned with separating from service so did not complain or report it at that time.

After service he was exposed to noise while working in law enforcement as a park ranger for 30 years.  He was required to use and train with firearms monthly.  He reported that he used adequate hearing protection.

He reported that he first began seeing a hearing doctor in the 1990s; however, his roommates had noticed he had hearing problems in the 1970s.  It became very obvious in the 1990s and it currently continues to worsen.

The Board finds that the Veteran's August 2013 testimony, which is deemed credible, constitutes new and material evidence.  The testimony is new because it contains information not previously available to the decision makers.  It is material because it addresses a basis for the previous denial, namely the lack of evidence of in-service hearing loss and tinnitus due to exposure to acoustic trauma which continued since service.  As the evidence is both new and material, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  The merits of the underlying claim for tinnitus will be addressed below; while the underlying claim for bilateral hearing loss will be addressed in the remand section of this decision.

III.  Analysis-Tinnitus

During the August 2013 hearing, the Veteran testified that he was exposed to 105mm howitzers, mortars, grenades, and M-16 fire.  After engaging in firefights he had loud ringing in his ears.  

At the time of separation he had tinnitus but he was concerned with separation from service and did not report it or complain at that time.  He, however, noticed ringing in the ears which began during service and was constant since service.   

In this case, the Veteran's DD Form 214 reflects his military occupational specialty (MOS) was wireman, chief.  The Veteran's lay statements describe his exposure to hazardous noise.  Therefore, the Veteran's exposure to hazardous noise during military service is conceded. 

Moreover, the Veteran is competent to state that he has tinnitus and that he experienced tinnitus while still on active duty which has been continuous since that time.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds it credible that he was exposed to acoustic trauma during service, and notes that he served in an infantry unit at a firebase in Vietnam for approximately one year where it is likely he sustained some degree of acoustic trauma.  His testimony confirms that he experienced tinnitus prior to discharge from service. 

As to the relationship between the current tinnitus and active service, the January 1977 VA audiology evaluation found evidence of tinnitus for approximately 4-5 years.   

The RO in January 1981 indicated that tinnitus was not related to service because it was diagnosed, "so long after service."  The January 1977 VA audiologist did not address the question of service connection for tinnitus.  

The evidence includes a current diagnosis of tinnitus.  The Veteran has provided competent and credible evidence that he first experienced tinnitus in service and that he has experienced tinnitus on a continuous basis since service, and these contentions have remained consistent throughout the course of his claim.  The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.

New and material evidence has been received, and the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

During the August 2013 Travel Board hearing, the Veteran testified that he was a communications specialist assigned to an infantry unit.  He was stationed in a firebase in Vietnam and was exposed to 105mm howitzers, mortars, grenades, and M-16 fire.  After the firefight he had loud ringing in his ears and hearing loss.

He contends that at the time of separation he had hearing loss but he was more concerned with separation from service and did not complain at that time.

Prior to service he had no hearing loss.  After service he was exposed to noise working in law enforcement in the National Parks.  He worked as a park ranger for 30 years and was required to use and train with firearms monthly or bi monthly.  He reported that he used adequate hearing protection.

He first began seeing a doctor for his in the 1990s; however, he noted his roommates had noticed hearing problems in the 1970s.  He reported it became very obvious in the 1990s and it currently continues to worsen.

The Veteran noted an September 2012 audiogram by Dr. David Schindler, in the claims file.  He noted that there was an accompanying 4-5 page questionnaire that should have been attached.  This did not appear to be in the claims file.  

As this claim is being remanded, the Veteran should be asked to identify any further outstanding private or VA treatment records which may be pertinent to his claim.  With his assistance, any records should be obtained and associated with the record.  

It appears that there may be additional outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that in an August 1980 statement the Veteran reported being treated for hearing problems at the VA Hospital in San Francisco since 1974; however there are no VA treatment records from the San Francisco VAMC dating from 1974 in the claims file.  The Veteran further noted undergoing a hearing evaluation in 2011 at the VAMC Menlo Park.  None of these records are in the claims file.  Thus, the RO should obtain any outstanding VA treatment records from the San Francisco VAMC dating from 1974 as well as VAMC Menlo Park treatment records dating from 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA Form 21-4142, and request that he identify the full name and address of all providers of medical treatment and/or evaluation of his hearing loss disability.  The Board is particularly interested in any records from Dr. David Schindler.  Once the requested information and authorization has been obtained, attempt to obtain all identified records for inclusion in the Veteran's claims file or Virtual VA electronic file.  All attempts to obtain those records should be documented in the claims file.  If VA is unsuccessful in obtaining any identified records, the Veteran and his representative should be so notified.

2.  Obtain and associate with the claims file or Virtual VA file all records of VA treatment including all VA treatment records for a bilateral hearing loss disorder from the San Francisco VAMC dating from 1974; and, the VAMC Menlo Park from 2011 to date. 

3.  Thereafter, schedule the Veteran for a VA examination to determine whether current bilateral hearing loss is related to in-service noise exposure.  The examiner should address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of exposure to acoustic trauma? 

The examiner should provide a rationale for the opinion. 

If the examiner is unable to provide the necessary opinions without resorting to speculation, he or she should provide reasons for the inability and state whether additional evidence would permit the opinion to be made.

For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service from 105mm howitzers, mortars, rockets, and small arms fire.

4.  Readjudicate the issue of service connection for bilateral hearing loss.  If the claim remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


